Citation Nr: 0402704	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lipoma, left lower 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In June 2003, the veteran testified at a video-conference 
hearing conducted by the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of the hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In this case, the veteran has identified pertinent 
outstanding records that VA must attempt to obtain.  See 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  At the June 2003 video-conference hearing, the 
veteran reported 1946 VA treatment in Jackson, Mississippi; 
1946 treatment by private physician Dr. Hone, in Greenland, 
Mississippi; 1992 or 1993 VA treatment in Memphis, Tennessee; 
and treatment in Dallas, Texas, after 1993.  Transcript, pp. 
4-5.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any 
applicable legal precedent.

2.  The RO must ask the veteran to 
identify all outstanding VA and non-VA 
health care providers that have treated 
or evaluated his lipoma of the left lower 
back since his separation from service.  
The RO should then obtain records from 
each health care provider the veteran 
identifies.  The RO should specifically 
inquire about the treating sources 
discussed above, i.e., 1946 VA treatment 
in Jackson, Mississippi; 1946 treatment 
by private physician Dr. Hone, in 
Greenland, Mississippi; 1992 or 1993 VA 
treatment in Memphis, Tennessee; and 
treatment in Dallas, Texas, after 1993.  

3.  After the foregoing development has 
been completed, the RO should 
readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



